Citation Nr: 0731479	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  04-29 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for right shoulder 
disorder.

2.  Entitlement to service connection for right ankle 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brandon A. Jonas, Law Clerk


INTRODUCTION

The veteran served on active duty from May 1977 to February 
1986

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2004 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  A right shoulder disability is not shown by competent 
medical evidence to have a nexus or relationship to service.

2.  The veteran does not have a right ankle disability.


CONCLUSIONS OF LAW

1.  A right shoulder disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304 (2006).

2.  A right ankle disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.304.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA have been met.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
December 2003 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession, and provided adequate notice of 
how disability ratings are assigned.  After notice was 
provided the claimant was afforded a meaningful opportunity 
to participate in the adjudication of the claims, and the 
claim was readjudicated.  The claimant was provided the 
opportunity to present pertinent evidence and testimony.  The 
failure to provide notice of the type of evidence necessary 
to establish a disability rating for the disabilities on 
appeal is harmless because the preponderance of the evidence 
is against the appellant's claims for service connection, and 
any questions as to the appropriate disability rating to be 
assigned is moot.

II.  Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic disorder during service, then a showing of continuity 
of symptomatology after service is required to support a 
finding of chronicity.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A.  Right shoulder disability

Background

The veteran's service medical records show that he injured 
his shoulder by falling out of bed in March 1982.  At the 
time of injury, the veteran was confined because he was 
intoxicated and exhibited violent behavior.  The attending 
physician reported that there were contusions, but no 
evidence of a fracture or dislocation of the veteran's right 
shoulder.  The appellant demonstrated full use of his 
shoulder.

After the March 1982 incident, the service medical records 
are negative for any further complaints, treatment, or 
diagnosis of a right shoulder injury or disorder.  The 
veteran was not required to undergo an examination upon 
separation.

The veteran went to a VA emergency room in November 1999, 
complaining of pain in his right shoulder and down his right 
arm.  The emergency room doctor's impression was that the 
veteran suffered a cervical radiculopathy.  X-rays indicate 
that the veteran had spurs at his acromioclavicular joint.  
He had no fracture or dislocation.  Planned treatment was 
daily range of motion exercises and nonsteroidal anti-
inflammatory drugs as needed.

Regular VA physical examinations after November 1999 note the 
veteran's complaint of right shoulder pain.  No further plan 
of treatment or opinion of etiology has been offered.

The veteran's spouse submitted a statement asserting that the 
appellant has been having trouble with his right shoulder 
since the time of his injury in March 1982.

Analysis

After reviewing the evidence of record, it is concluded that 
the preponderance of the evidence is against entitlement to 
service connection for a right shoulder disability.

Although the veteran was treated for complaints involving his 
right shoulder in March 1982, the medical evidence of record 
demonstrates no causal connection between the veteran's 
current right shoulder symptoms and active military service.

The veteran's first diagnosis of a shoulder disorder was 
entered in November 1999, when degenerative joint disease was 
diagnosed.  This lengthy period without complaint or 
treatment is evidence that there has not been a continuity of 
symptomatology, and weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

While the veteran's self reported history of right shoulder 
pain since 1982 was noted on examination in August 2001, 
there is no medical evidence of a nexus between any current 
right shoulder disorder and his period of active duty 
service.  The medical evidence of record is against finding a 
basis to grant service connection for a right shoulder 
disability.

The Board has not overlooked the statement submitted by the 
veteran's wife on his behalf.  The United States Court of 
Appeals for Veterans Claims (Court) has held, however, that a 
lay person is not competent to provide evidence as to matters 
requiring specialized medical knowledge, skill, expertise, 
training or education.  Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, her lay assertions of medical causation 
and etiology, absent corroboration by objective medical 
evidence and opinions, are of extremely limited probative 
value towards establishing a link between the veteran's 
military service and a shoulder disability.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Right ankle disability

Background

The service medical records are negative for any complaints, 
treatment or diagnosis of a right ankle injury or disorder.  
The service medical records indicate that the veteran 
sprained his left ankle in March 1985.  Also, he complained 
of tingling in his left foot and ankle in  June 1984.  The 
service medical records are negative for any other 
complaints, treatment, or diagnosis regarding either ankle.

The post-service medical records are negative for any 
complaints, treatment, or diagnosis of a right ankle injury 
or disorder.  

Analysis

After reviewing the evidence of record, it is concluded that 
the preponderance of the evidence is against entitlement to 
service connection for a right ankle disorder.  Service 
medical records are negative for any complaints, treatment, 
or diagnosis of a right ankle injury.

More significantly, there is no medical evidence that the 
veteran currently has a right ankle disorder.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).  In Brammer, the Court stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court 
further stated that where the proof is insufficient to 
establish a present disability there could be no valid claim 
for service connection.  Id.

As is noted above, the veteran asserts that he is entitled to 
service connection for a right ankle disorder; however, there 
is no medical evidence of record that establishes that the 
veteran currently has this disability.

Under these facts, a "disability" for VA compensation 
benefit purposes is not shown to be present in this case.  In 
the absence of a current disability, as defined by governing 
law, the claim must be denied.




ORDER

Entitlement to service connection for right shoulder disorder 
is denied.

Entitlement to service connection for right ankle disorder is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)






 Department of Veterans Affairs


